Title: Carolina Sentinel, funeral oration for John Adams by John Stanly, 29 July 1826
From: Stanly, John
To: 


				Funeral Oration, on the death of John Adams;Delivered in Newbern on the 24h July, 1826, by John Stanly, Esq.My Respected Fellow-Citizens,
					July 29, 1826
				
				In every age of the world, of which we have record or tradition, it has been deemed just and wise to manifest respect for the memory of those whose lives have been beneficial to their country. To plant the seeds of patriotism and virtue by holding up their bright examples on public benefactors, for the imitation of others. Under governments where the will of one alone stands for law, the duty of passive obedience to his mandate, whether directed to the benefit or the devastation of the world, is generally the sole motive to action:  the good or the evil of the design, or the consequences likely to flow from it, enter not into the consideration of the servant;—he looks to a title, a pension or a monument to reward his success.But under a Republican Government, where no master commands and no slave obeys, the citizen decides for himself—he acts for his country—a volunteer in her sacred cause. If his motive be pure, and his service beneficial, he has a just claim to the rich reward of his country’s gratitude:—The reward of honest fame, which shall brighten with years, and be extinguished but with the existence of the nation which gave it birth.—To perform this sacred duty of rendering justice, of commemorating the life, the virtues and the services, and of consecrating the fame of our venerable fellow-citizen, John Adams, whom it has pleased the Divine Disposer of events to remove from this world, we have this day assembled.It was not the lot of him, who addresses you, to have been born a painter or a poet—he will not, therefore, presume, by any aid of the pencil, to bestow the charms of beauty and grace to cover deformity; nor by any stretch of imagination to give “to airy nothing a local habitation and a name,” by ascribing to Mr. Adams abilities or virtues he did not possess.—To say of Mr. Adams that he was one of the founders of our Independence—that he was the friend of Washington and the disciple “who leaned upon his bosom”—that he was the compatriot and associate of Jefferson, and one of the signers of the Declaration of Independence, would be to pronounce the highest eulogium which an American can conceive. Yet justice to the task you have imposed on me, requires an examination into his history, a retrospection of the brightest eras of our Country:—it shall be performed at least with fidelity, and under the cheering hope that your recollections of the virtues and services of one of the first of patriots, sages, and statesmen, may be revived, that a just feeling of reverence for his memory may be awakened, and a generous ardor, to emulate his virtues, may be enkindled. But with a deep regret that immortality of fame, however merited, is not in the power of man to bestow; the truth, however mortifying, must be admitted by all—that “When fame’s loud trump has blown its proudest blast,Though long the sound the echo sleeps as last;And Glory, like to Phœnix ‘midst her fires,Exhales her odours, blases and expires.”John Adams was a native of Massachusetts, and was born in the year 1735, upon the spot which had been the residence of his ancestors for several generations, and where he died on the late national Jubilee, at the advanced age of ninety-one years. The family of Mr. Adams, though not obscure, was not affluent. Having acquired a liberal education, he adopted the profession of the law, and soon ranked among the most distinguished of the bar. In 1770, he was a member of the Colonial Assembly: in 1774, he was chosen a member of Council; but his principles of liberty rendered him obnoxious to the dislike of the Royal Governor, and procured him the honor of the governor’s negative: in 1774, he was also elected to the first Continental Congress, and in 1775, to the second, and in 1776, to the third, and served in them all. In 1776, he was appointed Chief Justice of the Supreme Court. The emoluments of the office of Chief Justice, he declined, lest its duties might interfere with that subject which engrossed all the feelings of his heart, and demanded all the energies of his soul—his duties in the Continental Congress.At the bar Mr. Adams was distinguished for sound learning, honorable practice, and virtuous independence.—A case which displays these qualities, and is connected with the history of the revolution, deserves to be mentioned to you: it is the case of Capt. Preston and his soldiers, who committed the massacre in Boston in the year 1770.“In March of that year, a fray took place between some citizens of Boston, and a party of British soldiers. The Citizens pressed upon, and insulted the soldiers, and pelted them with snow balls covering stones: they dared them to fire: the soldiers at length did fire: three of the inhabitants were killed and five dangerously wounded. The town and country were in great commotion. The killed were buried in one vault, attended by a long procession, including the most respectable inhabitants, and with every circumstance which could inflame the passions already greatly heated. Preston who commanded, and the soldiers who fired, were committed to prison, and charged with murder. Public excitement was at its height and the execution of Preston and his men seemed to be universally demanded. On the trial, the prisoners were defended by John Adams and Josiah Quincy—the aggravation given to the soldiers, that they were abused, pelted, and insulted, were proved, and under the circumstances the Jury acquitted Preston and six of his men: two were convicted of manslaughter. The result of the trial, says Dr. Ramsay, (1 Vol. History of the Revolution, 91,) reflected great honor on John Adams and Josiah Quincy, and also on the integrity of the Jury, who ventured to give an upright verdict in defiance of popular opinions.” That Mr. Adams should undertake the defence  of soldiers, whose presence in his County he considered an outrage upon her rights; that he should demand justice for those whom he piously hated, in opposition to the rage of his friends whose favor and confidence he had for years sought to obtain, proves a degree of virtuous independence which does indeed reflect the highest honor upon his character.At the period when the King of England, in his jealousy of the growing strength and resources of these his Colonies and Plantations, conceived the design of putting fetters upon us, and subjecting our estates and persons immediately to this will, by systems of taxation imposed by the British Parliament, where we had neither voice nor vote; the virtuous and enlightened inhabitants saw that the consequence of the plan, if carried into effect, would be to rob us of our property and to reduce us to a state of political bondage. Mr. Adams was most prominent among those who early resisted the usurpations. The opposition was founded on Principle—the taxes, though imposed, had not gone into operation—no man had been actually injured by them—their evil design had not been felt. The people were therefore to be convinced of the violation of their rights by the proposed Acts of Parliament, and of the destruction which threatened their liberties: the crisis demanded the utmost exertion of the abilities of the patriots. The attention of the people, and of the Colonial legislatures, were called to the subject by public writings and addresses.—(1 Ram. 112. 113.)—their object was effected in great measure by means of the press. In all these labours no man bore a more distinguished part in favor of his country than John Adams—it is justice to add, that he was aided by nearly every member of the profession who, on every occasion in this country and in England, (particularly at the Revolution of 1660,) where the rights of the people have been invaded or threatened by the crown, have employed their talents and influence to alarm the people and to defend their rights. This is to be expected from a profession, the science of which “distinguishes the criterions of right and wrong, which employs, in its theory, the noblest faculties of the soul, and exerts, in its practice, the cardinal virtues of the heart.”The King and his Parliament were obstinate in insisting on their resolution to impose taxes without granting us representation in Parliament. British troops were brought over and stationed in Boston to overawe the Americans; riots and tumults were the consequence, and while the British were preparing to subjugate us, the Americans prepared to sustain their rights and to defend themselves. A Continental Congress, composed of delegates from each Colony, met at Philadelphia, 5th Sept. 1774. Addresses were made to the people of Great Britain—to the Irish people, and a Petition to the King. The character of this band of patriots permit me to read from history.“One half of the deputies which formed the Congress of 1774, were lawyers. Gentlemen of that profession had acquired the confidence of the inhabitants, by their exertions in the common cause. The previous measures in their respective provinces had been planned and carried into effect, more by lawyers than by any other order of men. The novelty and importance of this assembly excited universal attention; and their transactions rendered them truly respectable. “Perhaps,” says Dr. Ramsay, “there never was a body of delegates more faithful to the interests of their constituents than the Congress of 1774. The public voice elevated none to a seat in that august assembly, but such as, in addition to considerable abilities, possessed that ascendency over the minds of their fellow-citizens, which can neither be acquired by birth, nor purchased by wealth.”It was these addresses and petitions of which Lord Chatham spoke, when he said, in the House of Lords, “When your Lordships look at the papers transmitted us from America, when you consider their decency, firmness, and wisdom, you cannot but respect their cause, and wish to make it your own. For myself I must declare and avow, that in all my reading and observation—and it has been my favorite study (I have read Thucydides and have studied and admired the master states of the world) that for solidity of reasoning, force of sagacity, and wisdom of conclusion, under such a complication of difficult circumstance, no nation, or body of men, can stand in preference to the general Congress at Philadelphia.” The King and his ministers still persisted; they were deaf to the voice of Justice and humanity—deaf too to the eloquence of Chatham, though of a kind “To raise a mortal to the skiesOr call an Angel down.”So true it is, that God first deranges, who he intends to destroy.A secon Congress met at Phila. 10th May 1775. Of both these illustrious bodies Mr. Adams was a leading member. The army raised, and on the 15th June, 1775, George Washington was chosen commander-in-chief of the American forces. Mr. Jefferson took his seat in Congress, for the first time, to supply the vacancy occasioned by the death of Peyton Randolph, 21st July, 1775. (1 Journals of Congress, 116.)On the 7th June, 1776, Richard H. Lee, a delegate from Virginia, moved a Resolution “that these United Colonies are, and of right ought to be, free and independent States, and that all political connection between them and Great Britain was, and ought to be, dissolved.” This motion was seconded by John Adams. The motion was debated for several days, for hitherto nothing had been proposed in Congress but measures for reconciliation and of defence, and some of the delegates doubted the propriety of entire separation from the mother Country. The resolution was referred to a Committee of five, to prepare the declaration. Thomas Jefferson and John Adams, were two of this Committee, and to them the Committee referred the duty of preparing the draft. Mr. Jefferson undertook to draw the declaration, and produced that paper which has immortalized his name, and enrolled the United States of America among the nations of the earth.I have said the question was debated—such was the attachment to the free institutions of Great Britain, free as compared with the governments then existing, such their feelings towards the English people, their kindred and friends, that neither the people or their delegates were unanimous for separation. On this point, and of the past, Mr. Adams bore, let faithful history speak.“The motion for declaring the colonies free and independent, was first made in Congress, by Richard Henry Lee of Virginia. He was warranted in making this motion by the particular instructions of his immediate constituents, and also by the general voice of the people of all the states. When the time for taking the subject under consideration arrived, much knowledge, ingenuity and eloquence were displayed on both sides of the question. The debates were continued for some time, and with great animation. In these John Adams and John Dickinson took leading and opposite parts. The former began one of his speeches, by an invocation of the god of eloquence, to assist him in defending the claims, and in enforcing the duty of his countrymen. He strongly urged the immediate dissolution of all political connexion of the colonies with Great Britain, from the voice of the people, from the necessity of the measure in order to obtain foreign assistance, from a regard to consistency, and from the prospects of glory and happiness, which opened beyond the war, to a free and independent people. Mr. Dickinson replied to this speech: he began by observing that the member from Massachusetts (Mr. Adams) had introduced his defence of the declaration of independence by invoking an heathn god, but that he should begin his objections to it, by solemnly invoking the Governor of the Universe, so to influence the minds of the members of Congress, that If the proposed measure was for the benefit of America, nothing which he should say against it, might make the least impression. He then urged that the present time was improper for the declaration of independence, that the war might be conducted with equal vigour without it, that it would divide the Americans, and unite the people of Great Britain against them. He then proposed that some assurance should be obtained of assistance from a foreign power, before they renounced their connection with Great Britain, and that the declaration of independence should be the condition to be offered for this assistance. He likewise stated the disputes that existed between several of the colonies, and proposed that some measures for the settlement of them should be determined upon, before they lost sight of that tribunal, which had hitherto been the umpire of all their differences.“After a full discussion, the measure of declaring the colonies free and independent was approved, by nearly an unanimous vote. The anniversary of the day on which this great event took place, has ever since been consecrated by the Americans to religious gratitude and social pleasures. It is considered by them as the birth day of their freedom.” The declaration was resolved on and passed.And thus my fellow-citizens was your Independence secured, since for a nation to be free it is only necessary that it wills it.The enthusiastic feelings of John Adams are recorded in a letter written the day after the declaration, to a friend, which has  been some years before the public. It is as follows:“Philadelphia, July 5, 1776.“Yesterday the greatest question was decided which was ever decided among men. A resolution was passed unanimously, ‘That these United States are, and of right ought to be, free and independent States.’The day is passed—The 4th of July 1776, will be a memorable epoch in the history of America. I am apt to believe it will be celebrated by succeding generations, as the GREAT ANNIVERSARY FESTIVAL! It ought to be commemorated as the day of deliverance, by solemn acts of devotion to the Almighty God. It ought to be solemnized with pomp, shows, games, sports, guns, bells, bonfires and illuminations—from one end of the continent to the other, from this time forever!—You will think me transported with enthusiasm; but I am not. I am well aware of the toil, and blood, and treasure, it will cost to maintain this declaration, and support and defend these States; yet through all the gloom, I can see a ray of light and glory. I can see that the end is worth more than all the means; and that posterity will triumph, although you and I may rue—which I hope we shall not. Yours, &c.John Adams.”Never was there an occasion on which a people might more ardently rejoice. They had not indeed made just sacrifice of the life of a tyrant;—they had done more: they had sacrificed all temporizing policy; they had cast off the yoke of dependence—they had banished from their counsels forever that fear which “betrays like Treason.”—History does not record an event, the relation of which so thrills in every vein, since the hour, in which“Brutus rose,Refulgent from the stroke of Cæsars fate,Amid the crowd of Patriots, and his armAloft extended, like eternal JoveWhen guilt brings down the thunder, called aloudOn Tully’s name, and shook the crimson steel,And bad the father of his Country hail,For lo! the tyrant prostrate in the dustAnd Rome again is free.”The Declaration of Independence must forever rank among the first productions of the spirit and of the mind of man. It states, in substance, and with brevity, the wrongs which Great Britain had done us, and our fruitless supplications for redress.—It is a composition of“Thoughts that breathe and words that burn.”What bosom does not beat in its country’s cause at its perusal!—The drawer of the declaration could not have appealed to higher authority for facts than to the addresses of Congress already mentioned; nor need he have sought at any purer spring for eloquent and glowing language. It is not, therefore, matter of surprise, that the declaration adheres to the charges of these addresses, and frequently uses the language of the Complaint. The Jewel was precious and worthy of the splendid setting Mr. Jefferson gave it. But the drawing the declaration was a small and subordinate part of the business: it was to be supported by Congress; opposition was to be silenced, its friends confirmed and animated in its support. In this part of the business, Mr. Jefferson was not the most prominent. Nature seldom bestows on one individual the capacity to excel in several sciences. To Mr. Jefferson she had given, with prodigal profuseness, the first faculties of the mind, the power to grasp intuitively the most profound subjects of science; the talent to demonstrate, convince, and persuade, and a heart firm in support of virtue and honor. But, nature denied him the talent of Oratory.—Mr. Jefferson never spoke in Congress. And therefore, as the historian informs us, in the extract already read to you, John Adams took the leading part in support of the declaration. Mr. Jefferson furnished the rich and splendid drapery—the words of the declaration; but Adams procured its adoption, Adams gave it life, and Adams bore it aloft and buffeted the billows of opposition.—It was “the voice of Jacob, but the hand of Esau.” Justice awards that they divide the honor.It will not be taken amiss, though not strictly within our present object, if I recal to your recollection a fact, connected with our Independence, and which is but little known among us at the present day—I mean the declaration of Independence  made by the citizens of Mecklenburg County, in this State, in the year 1775.On the 20th May 1775, the men of Mecklenburg County in this State, which then included the present county of Cabarus, convened on a call from the Colonel of the County, and agreeing in sentiment “that the cause of Boston was the cause of all; that their destinies were indissolubly connected with those of their Eastern fellow-citizens—and that they must either submit to all the impositions which an unprincipled, and to them an unrepresented, Parliament might impose, or support their brethren who were doomed to sustain the first shock of that power, which, if successful there, would ultimately overwhelm all in the common calamity.” The following resolutions were then unanimously adopted:“Resolved, That whoever directly or indirectly abetted, or in any way, form, or manner, countenanced the unchartered and dangerous invasion of our rights, as claimed by Great Britain, is an enemy to this Country—to America—and to inherent and inalienable rights of man.“Resolved, That we the citizens of Mecklenburg County, do hereby dissolve the political hands which have connected us to the Mother Country, and hereby absolve ourselves from all allegiance to the British Crown,  and abjure all political connection, contract, or association, with that Nation, who have wantonly trampled on our rights and liberties—and inhumanly shed the innocent blood of American patriots at Lexington.“Resolved, That we do hereby declare ourselves a free and independent people, are, and of right ought to be, a sovereign and self-governing Association, under the control of no power other than that of our God and the General Government of the Congress; to the maintenance of which independence, we solemnly pledge to each other, our mutual co-operation, our lives, our fortunes, and our most sacred honor.”Other resolutions and bye-laws were also adopted.—“After sitting in the Court-house all night, neither sleepy, hungry, nor fatigued, and after discussing every paragraph, they were all passed, sanctioned, and decreed unanimously, about 2 o’clock, A.M. May 20. In a few days, a deputation of said delegation convened, when Capt. James Jack, of Charlotte, was deputed as express to the Congress at Philadelphia, with a copy of said Resolves and Proceedings, together with a letter addressed to our three representatives there, viz. Richard Caswell, William Hooper, and Joseph Hughes—under express injunction, personally, and through the state representation, to use all possible means to have said proceedings sanctioned and approved by the General Congress. On the return of Capt. Jack, the delegations learned that their proceedings were individually approved, by the Members of Congress but that it was deemed premature to lay them before the House.”It is due to the memories of the patriots of Mecklenburg County, to add, that they faithfully maintained the pledge here given; they were always forward to support the principles they had adopted, and no blood flowed more freely in the cause than that of the citizens of Mecklenburg and Cabarus Counties.The occurrence in this declaration of 4th July ‘76 of the very expressions used in the Mecklenburg declaration more than one year before, is very striking:—it had become the common language of the Country.Mr. Adams continued in Congress, devoted to the cause upon which he had staked his “life, his fortunes, and his sacred honor,” and serving upon most of the important Committees until December 1778 when he was elected a Commissioner with Dr. Franklin and Arthur Lee to negotiate with France.In the summer 1779, the object of this mission being obtained, he returned to the United States. Three months after his return, 29th Sept. 1779, he was a second time sent to France, authorized, should opportunity offer, to negotiate with Great Britain a treaty of Peace, and a treaty of Commerce.June 20, 1780, he was authorized to borrow money for the use of the United States, by a Commission unlimited in amount.Oct. 5, 1780, he was authorized to join the U. States, with the Confederacy of Northern European Powers, forming the armed neutrality, of which Catharine, Empress of Russia, was the head—he was not received into their Councils, the Empress being unwilling to offend Great Britain, by acknowledging our Independence, and Mr. Adams sternly refusing any union in their Councils, unless he was received as the minister of a Sovereign State.Dec. 29, 1780, he was commissioned to negotiate a treaty of Amity and Commerce with Holland; and he had the happiness to obtain us the powerful alliance of the Dutch, and a loan of some millions of dollars.He was commissioned minister to the Stadtholder and to the States General in the Netherlands.History may be searched in vain to find an instance in which so many and so important trusts were ever, in so short a time, confided to the care of one individual.—How Mr. Adams acquitted himself in these trusts, let the Journals of Congress declare.From the Journal of Congress, 6th Vol. p 172—12th Dec. 1780—“Congress took into consideration the report of the Committee on the letter of June 26, from the Hon. John Adams: Whereupon, Resolved, that the said letter be referred to the Committee of Foreign Affairs, and they be instructed to inform Mr. Adams of the satisfaction which Congress receive from his industrious attention to the interest and honor of these United States abroad, especially in the transactions communicated to them by that letter.”Of the correct and patriotic views of Mr. Adams, and of the firmness with which, even under adverse circumstances, he maintained the cause of his country in Europe, and of the zeal with which he continued to animate his fellow-citizens to perseverance in the contest for Independence, though three thousand miles distant, I will submit some evidence from his correspondence during his stay in Europe.The papers which I am about to submit to you, afford the highest evidence of the feelings and conduct of Mr. Adams during his stay on the continent of Europe, under the various commissions which have been mentioned. They have long been before the public and their authenticity is unquestionable. They are sufficiently interesting to excuse their lengths:—if an apology is necessary for the time to be consumed in attending to them, it is to be found in the determination that the evidence of Mr. Adams’ high claims to our respect and gratitude shall rest on better evidence than the assertion of an individual.Letter from Mr. Adams from Holland, 20th Sept. 1780, to Doctor Rush, one of the signers of the Declaration of Independence:—“Your account of the resurrection of the spirit of 1765 and 1766, is very refreshing. The ladies having undertaken to support American Independence settles the point. Surely no gentleman will ever dispute it against so many of the fair. The ill bred mortals at St. James’s will continue to wrangle about it, but we knew long ago that they had no politeness of manners. If Mrs. Rush reproaches you with lukewarmness, I am sure there must be zeal enough in the country; for it is impossible that you should be wanting in the necessary proportion of that quality. My best respects to Mrs. Rush, and desire her to move in the assemblies of the ladies, that their influence may be exerted to promote privateering. This and trade are the only way to lay a foundation of a navy, which alone can afford a solid protection to every part of our country. If I could have my will, there should not be the least obstruction to navigation, commerce or privateering; because I firmly believe one sailor will do us more good than two soldiers.”This letter though written in a stile of pleasantry, probably had a seriously beneficial effect. Gordon in his History of the Revolution, (3 vol. 138,) records that the generous exertions of the daughters of liberty in Philadelphia, collected by committees  of ladies, a sum of money sufficient to purchase linen, of which the ladies made more than two thousand shirts, which were presented to our suffering soldiers.To Congress, 14th October, 1780.—“There is no future event more certain in my mind than that they (the British) never will acknowledge American independence, while they have a soldier in the United States, nay they would not do it, even after their troops shall be all driven from the continent. I think I see very clearly that America must grow up in war. It is a painful prospect to be sure. But when I consider there are more people in America, than there are in the united provinces of the low countries: that the earth itself produces abundance in America, both for consumption and exportation, and that the United Provinces produce nothing but butter and cheese; and that the United Provinces have successively maintained wars against the formidable monarchies of Spain, France and England, I cannot but persuade myself, it is in the power of America to defend herself against all that England can do.“The republic where I now am, has maintained an army of one hundred and twenty thousand men, besides a formidable navy. She maintains at this day a standing army of thirty thousand, besides a considerable navy. All this in a profound peace. What cause, physical or political, can prevent three millions of people in America from maintaining for the protection of their altars and firesides, as many soldiers as the same number of people in Europe can maintain for mere parade, I know not.“A navy is our natural and only adequate defence. But we have but one way to increase our shipping and seamen, and that is privateering. This abundantly pays its own expenses, and procures its own men. The seamen taken generally inlist on board our privateers, and that is the surest way of distressing the commerce of our enemies, protecting our own, increasing our seamen, and diminishing theirs. And this will finally be the way, by capturing their supplies, that we shall destroy, or captivate, or oblige to fly, their armies in the United States.”On the 16th of April, 1781, from Leyden, he concludes a letter to Dr. Franklin, then at Paris, in the following words: “America has fought Great Britain and Ireland six years; and not only Great Britain and Ireland, but many states of Germany, many tribes of Indians, and many negroes, their allies. Great Britain has been moving earth and hell to obtain allies against us, yet it is improper in us to propose an alliance! Great Britain has borrowed all the superfluous wealth of Europe; in Italy, Germany, Holland, Switzerland, and some even in France, to murder us! yet it is dishonorable in us to propose to borrow money! By Heavens! I would make a bargain with all Europe, if it lay with me. Let all Europe stand still; neither lend men nor money, nor ships to England nor America: let them fight it out alone. I would give my share of millions for such a bargain. America is treated unfairly and ungenerously by Europe. But thus it is, mankind will be servile to tyrannical masters, and basely devoted to vile idols.”To a clear understanding of the next extract it is necessary to remember that in 1781, the Emperor of Germany, and the Empress of Russia had (at the instance of England) offered through France to mediate between the belligerent parties. It was known that England insisted on considering us as revolted subjects, and her wish was to treat only upon the terms on which we should return our allegiance to her. Mr. Adams reports to  Congress, an interview (July, 1781,) with the French Minister, in which the Minister said—“The English had not made any proposition; but it was necessary to consider certain points, and make certain preparatory arrangements, to know whether we were British subjects, or in what light we were to be considered, smiling. I said, I was not a British subject; that I had renounced that character many years ago, for ever; and that I should rather be a fugitive in China or Malabar, than ever reassume that character.”On the 11th July, 1781, Mr. Adams communicated to Congress, certain articles proposed by Austria and Russia (as mediators) to serve as a foundation of the negotiation for Peace, submitted by the French ministers.—The 1st article proposes, that there shall be peace between Great Britain and the American Colonies; the 2d, that the ratification of the articles when agreed on shall be suspended, until all the belligerents shall have separately concluded their terms of peace; and the 3d proposed an armistice for one year. Mr. Adams writes, “It is not in my power, at this time, to enclose to Congress my answer, because I have not made it, nor written it; but Congress must see that nothing can come of this manœvre, at least for a long time.—Thus much I may say, that I have no objection to the proposition of treating with the English separately, in the manner proposed, upon a peace with them, and a treaty of commerce consistent with our engagements with France and Spain—but that the armistice never can be agreed by me. The objections against it are as numerous as they are momentous and decisive. I may say farther, that as there is no judge upon earth of a sovereign power but the nation that composes it, I can never agree to the mediation of any power however respectable, until they have acknowledged our sovereignty, so far at least, as to admit a Minister Plenipotentiary from the United States as the representative of a free and independent power. After this we might discuss questions of peace or truce with Great Britain, without her acknowledging our sovereignty, but not before.“I fancy, however, that Congress will be applied to, for their sentiments, and I shall be ever ready and happy to obey their instructions, because I have a full confidence that nothing will be decided by them but what will be consistent with their character and dignity.“Peace will only be retarded by relaxations and concessions, whereas firmness, patience and perseverance will insure us a good and lasting one in the end.“The English are obliged to keep up the talk of peace, to lull their enemies and sustain their credit. But I hope the people of America will not be deceived. Nothing will obtain them real peace but skilful and successful war.”The answer of Mr. Adams to the propositions of Russia and Austria are given in a letter to the French Minister, on the 13th of July, 1781. To the first proposition he answers, the United States have no objection to peace with Great Britain, provided their allies have none—to the second, they have no objection if their allies have none—to the third, he answers that preliminary to taking the subject of a truce into consideration at all, must be that the allies agree that their treaties shall remain in full force, until the final acknowledgment of the Independence of the United States, and of the antecedent removal of the British land and naval forces from every part of the United States. The letter of which a mere outline has been given, concludes—“The sovereigns of Europe have a right to negociate concerning their own interests, and to deliberate concerning the question whether it is consistent with their dignity and interests to acknowledge expressly the sovereignty of the United States, and to make treaties with them, by their ministers, in a congress or otherwise;  and America could make no objection to it. But neither the United States nor France can ever consent that the existence of their sovereignty shall be made a question in such congress, because, let that congress determine as it might, their sovereignty, with submission only to divine Providence, never can, and never will be given up.”December 6, 1780, Mr. Adams writes to Arthur Lee.—“As to our being forced to an accommodation, God forbid! We can gain no accommodation but unconditional submission. No propositions the English ever made us, had any sincerity, or meant any thing more than to deceive, divide and betray us. Malice is in all their thoughts towards us.“No man or nation can do a more fatal injury to America, or lead her into a more ruinous error, than by countenancing an opinion that England will give us terms No sir! war we may have, and that for years, or slavery without alloy.”On the same day he writes Mr. William Lee—“Our business is, as you say, at present, to drive the English out of the thirteen states; and, as I say, to build a navy. A navy is our only defence; more necessary for us than for Great Britain. By this alone can we defend a long seacoast, and transport troops from one place to another. We need not march armies nine hundred miles, if we had a navy.”Dec. 9, 1780—writing to the Dutch minister, he says,—“These little alarms of merchants, or of nations, are not much to be regarded. The American question, one of the greatest which was ever decided among men, will be determined by the cabinets of Europe, according to great national interests. But let these decide as they will, America will be independent. It is not in the power of Europe to prevent it. American independence is no longer a question with one man of sense in the world, who understands any thing of the subject. That merchant must be a very superficial thinker indeed, who dreads the rivalry of independent America, in the fisheries, in freight, and in the coasting trade, and yet would not be afraid of it, connected with Great Britain. The possibility of America’s interfering with any nation, in any of these things, will certainly be retarded by her Independence.”Bear  in mind the circumstance under which the papers of which the occasion admits only extracts to be submitted to you, were dictated;—reflect on the firmness and the scorn with which he rejects the attempts of the most powerful monarchs of Europe to seduce him into a negotiation as a subject representing revolted subjects; and the dignified tone in which he claims for his Country the rank of a SOVEREIGN AND INDEPENDENT STATE! The persuasive and convincing language in which he encourages Congress and his  Countrymen to persevere in the contest for Independence, and to be satisfied with nothing less: The wisdom with which he foresaw the favorable issue of perseverance, and the correct and statesmanlike view which, even at that early day, he took of a navy.And is this the man whose attachment to his Country has been questioned!—Nothing short of proofs of Holy Writ can convince a man, possessing one ray of reason, that John Adams could ever be lukewarm in his Country’s cause, or ever, for an instant, have found any other earthly subject of devotion than her glory and happiness.The next important service of Mr. Adams, was the negotiation for peace with Great Britain, in conjunction with Dr. Franklin and Mr. Jay. In the negotiations, they had difficulties to contend with not originating with England alone. The French wished the fisheries secured to them: the English insisted to retain them in their hands. In a political point of view, as a nursery for seamen alone, the fisheries are invaluable:—they supply that host of hardy, brave and active seamen, who are always ready to support their country’s cause. In a commercial consideration, they add in the exports of the products of the ocean, the average value of the exports of a state of the products of agriculture, and may be considered as adding the wealth of a state to the union. In the negotiations, Mr. Adams has the credit of having declared, “We would fight eight years longer, before we would surrender the fisheries.”Peace was at length concluded, on terms as favorable as we could demand: Our independence was acknowledged—the fisheries secured to us—and boundaries settled to our satisfaction—and the royalists in this country, for whom England claimed protection in the treaty, let to be dealt with as we in our discretion thought proper. The treaty dated at Paris 3d September 1783, is signed by John Adams, Benjamin Franklin, John Jay.Such were the services of John Adams. In every stage of the revolution, we discover him the decided, the firm and active friend of his country’s rights, independence and glory. His zeal, and the thunders of his eloquence, were always exerted to give spirit to the enterprize. In common with the rest of his countrymen, he was exposed to the enemy at home;—he encountered also the perils of the sea, and braved the death of a traitor, if captured in the several passages across the atlantic. He aroused us from lethargy to activity and resistance—he aided in obtaining the Declaration of Independence—he gained us allies—he procured for us money, arms, and clothing for our suffering soldiers—he procured us respect and honor abroad—he resisted the selfish demands of France on the fisheries—he obtained us peace and independence. It is not my task nor desire to contrast Mr. Adams’ course with that of any other man—nor would I obstruct one ray of the sun of glory which shines upon the tomb of the illustrious Jefferson: “I could not, if I would, and I would not, if I could” But I am authorized to say, and faithful history must so decide, that from the dawn of the revolution to its close, John Adams had no superior, except that great man had no equal—I need not name the father of his country.I will add here, as justice to Mr. Adams, and as creditable to the candor of Mr. Jefferson, his political rival, the following extract from a paper edited by a respectable gentleman:—“We remember to have heard Mr. Jefferson, in 1816, emphatically mention that his federal predecessor was the very life of the Congress of 1776—that he urged the assertion of independence, privately and officially, with incredible zeal and eloquence; and that no man could love his country more, serve her with keener perseverance, or act with more general rectitude than John Adams.” National Gazette, July 11, 1826.After the peace, Mr. Adams was sent by Congress as Minister Plenipotentiary to Great Britain, with authority to negotiate a treaty of commerce. In his correspondence with his government, he gives an interesting account of his first presentation as Minister, to the King.—The scene was embarrassing. George the 3d saw before him the representative of the people of these sovereign states, who for eight years before, he had fought as rebels and traitors—he saw in that representative, the individual who had been among the most instrumental in depriving his crown of its brightest jewel. Nevertheless, he received Mr. Adams with respect. In the conversation, the king said he had been the last to conform to the separation; but the separation having been made, “I have always said, and say now, I would be the first to meet the friendship of the United States as an independent power.” The king further observed, alluding to the plainness of Mr. Adams’ manners, “It is said, Mr. Adams, you are not as much attached to the manners of France as most of your countrymen”—to which Mr. Adams replied—“That opinion is not mistaken; I avow to your majesty, I have no attachment but to my own country.” The king replied, as quick as lightning, “An honest man will never have any other.” Mr. Adams remained some years in England endeavoring to make a treaty of commerce—without success. On the 5th October, 1787, Mr. Adams obtained leave to return to the United States. From the journals of Congress of that day, I read the following:“Resolved, That the Hon. John Adams, the minister plenipotentiary of the United States, at the court of London, be permitted, agreeably to his request, to return to America at any time after the 24th day of February, in the year of our Lord 1788, and that his commission of minister plenipotentiary to their high mightinesses do also then determine.“Resolved, That Congress entertain a high sense of the services which Mr. Adams has tendered to the United States, in the execution of the various important trusts which they have, from time to time, committed to him, and the thanks of Congress be presented to him for the patriotism, perseverence, integrity and diligence with which he has ably and faithfully served his country.” 12th vol. Journals Congress, p 116.Before his return, the Federal Constitution was adopted; and at the first election of President and Vice-President, in 1798, George Washington was elected President and John Adams Vice-President. At the second election, in 1791, he was a second time elected to the Vice-Presidency—an office which derives its chief importance from the provision of the Constitution, that the Vice-President shall fill the office of the President, in case of the death of the President before the expiration of his term.During the eight years of Washington’s administration, Mr. Adams shared his confidence, and was admitted into his councils: discontents arose at Washington’s administration. Mankind cannot think alike; and He who created man, is alone qualified to govern him. Upon the refusal of Washington, in 1796, to serve again, Mr. Adams, though warmly opposed, was elected to the Presidency. The day has not arrived when the history of these times can be written with impartiality. We have not the virtue not candor to judge our own conduct:—that privilege belongs to posterity. But the subject requires a glance at Mr. Adams’ situation at this period.Many circumstances, whether favorable or not to the interests of the country, but certainly inauspicious to the popularity of Mr. Adams occurred in his administration. His stubborn honesty and independence, admitted no compromise for personal favor. Solely responsible for his measures, he heard advice, but decided for himself, though he incurred the displeasure of respectable friends. Of this kind was his third mission to France, which eventuated however in a settlement of differences. On the other hand, the energy with which he acted towards France, when he commissioned our public ships to capture the public ships of France, increased the displeasure of a large party, neither his personal or political friends. The elevated national feelings created by the victories of our infant navy, and the increased reputation gained to the United States, had their weight with France also, and convinced her proud ruler of the truth of the declaration of Genl. Pinckney, one of our Ambassadors, that the United States had “millions for defence, but not a cent for tribute,” and obtained us a speedy and honorable adjustment of differences. Mr. Adams was guilty of borrowing money, and imposing taxes for the public service, but succeeding enlightened and patriotic administrations, under similar circumstances, have gone beyond his example. He levied a provisional army, but it was such an one, and under such circumstances, that Geo. Washington accepted the command of it, and happily its services were never needed.The Navy was ever a favorite with Mr. Adams;—he overlooked no duty, not in favor of ships and seamen he was always contending—as well by his letters abroad, as against States and Statesmen at home. It was a principle with him, that nations find no safety in humiliation:—to be secure, they must be respected, and that respect is not to be bought, but must be commanded.Under Gen. Washington, not one public ship, of any size or force, ever left the U. States.—Adams created the navy and drew it forward. Succeeding administrations chilled it with neglect and indifference, until it fought itself into favor. Adams, therefore, has the right to be called the Father of the American Navy. Whenever, therefore, the glorious deeds of our navy, upon the lakes, or on the ocean, in humbling the pride of the nation whose boast it was, “Her march is on the mountain wave—her home is on the deep—in checking the insolence of British or French power, or chastising the pirates of the Barbary coast, shall be remembered; and whenever the gallant seamen, who bore the star-spangled banner of his Country in triumph around the globe, or rather than strike it, nailed the flag to his shattered mast and sank with it, come to your recollection—mingle—in justice to John Adams I beseech you—mingle, with gratitude to the seamen, a sentiment of reverence and gratitude to Adams also: the father of that navy, your Country’s boast and safety.With one more testimony to the merit, of this period of Mr. Adams’ life, we quit that part of the subject: it is a letter from George Washington to John Adams, written amidst the clamor which assailed him, and dated 13th July, 1798.“Believe me, sir, no man can more cordially approve the wise and prudent measures of your administration. They ought to inspire universal confidence, and will no doubt, combined with the state of things, call from Congress such laws and means, as will enable you to meet the full force and extent of the crisis.”5th Vol. Marshall’s Life of Washington, 786.Yet after all, Mr. Adams could not retain the confidence of the Country; and at the election of 1800, Mr. Jefferson was elected President; having received eight votes more than Mr. Adams.—Let us here pause and reverence the man like John Adams, “Who noble ends by noble means attains,Or failing, smiles in exile or in chains.—Like good Aurelius, let him reign, or bleedLike Socrates, that man is great indeed.”At the close of his administration, Mr. Adams retired to his farm near Boston, at an age exceeding three score years, and without a spot to tarnish the lustre of his name. His desire was to live in retirement, and to pass that “interval which there should always in between the life and the death of a public man, “in the bosom of his family. But his country still made claims on him. In 1816 he was chosen an elector of President and Vice-President, and voted for Mr. Monroe. He was elected also to the Convention which amended the Constitution of Massachusetts, and chosen President of that body; he declined the chair, but served as a member. He was nominated also as Governor of the State, but declined the election. At times he contributed the luminous productions of his pen to the maintenance of our rights against the pretensions of foreign powers.The character of Mr. Adams on the important subject of religion, is highly honorable. In the constitution of Massachusetts, drawn by Mr. Adams, perfect freedom of conscience and religious liberty is secured to all men—more worthy of notice for the astonishing fact that in the centuries gone by, not one Government beyond the Atlantic had conceded religious freedom to its subjects. Paying the tribute which every good man owes to truth, he openly avowed himself a Christian, but he never manifested a desire to step in between man and his God—he took no side between the belligerent sects, nor did a word ever pollute his lips which could be tortured into a wish “to remove that hope which pillows the head of the dying christian.”Blest with a pious, intelligent and affectionate wife, (of whom he was a short time since bereaved,) whom many “rose up and called blessed”—made happy by children dutiful and tender at home, and honoured and beloved abroad—enjoying the happiest sunshine of declining years, the consolation of conscious integrity and a well spent life—exhibiting the venerable lustre of a great mind, like the setting sun, slowly descending to another hemisphere. He exhibited a spectacle which monarchs might envy, and heaven approve. It seemed as if death had forgotten his victim, until the late national Jubilee, when he died at the great age of ninety-one years. Let us approach that scene where no mask is worn—the death bed. The accounts we have received inform us that Mr. Adams though weak, not from disease, but decay of mental powers, rose on his last day and was dressed, but was compelled by debility to return to bed. He was apparently sleeping, though doubtless the arms of death were clasping him to his icy bosom, and he was entering into that sleep which was to end in eternity. The roar of artillery celebrating the Jubilee roused him; it was the Echo of that Earthquake shout of Victory, which closed our war of Independence. He asked the cause and was informed it was the fourth of July. The expiring patriot remarked—“It is a great and glorious day!” and breathed his last!The last throb of his heart was for his country: and the last words that trembled on his lips, proclaimed his country’s glory.The coincidence that Mr. Jefferson and Mr. Adams should die on the same day, and that day the Fiftieth anniversary of that “GREAT AND GLORIOUS DAY” on which they contributed so greatly to establish our Independence, is indeed remarkable. Let me hope there is no impropriety in ascribing it to the direct interference of Providence. He ‘who numbereth the hairs of our head’: in whose hands are the issues of life and death, and without whose will “not a sparrow falleth,” has taken to himself, in the same hour, two men most respected and beloved of their county, and we hope approved of God. It is our duty to submit to the dispensations of him “who maketh darkness his pavilion.”To you my young friends who have joined in the solemnities of this day, your parents pride, your country’s hope, I beg leave especially to address myself. The rich inheritance of civil and religious liberty transmitted to us from our fathers, is by the swift moving current of time soon to descend to you: the future fame and honor and prosperity of your country, is to be committed in your care.—Cherish then in your hearts core: debase not the privileges of an American citizen to the unholy purposes of faction, founded on no consideration of public good, but in the groveling views of private interest and passion. Revere with filial affection the memory of the founders of our Republic—study their characters, venerate their principles, and emulate their virtues—“Be just and fear not,Let all the ends thou aimest atBe thy Country’s, thy God’s and Truth’s”And you, our fair daughters, the polished corners of the temple of earthly happiness, you too have an important concern entrusted to you by the author of all good. Until man shall degenerate and corrupt the pure heart, and obscure the illuminated mind his creator gave him, your approbation will be the highest reward of his merits. The laurel he gains is of little worth ’till your hands shall twine it around his brow. Encourage then principles of liberty and patriotism, of religion and honor, and remember that the man who is indifferent to his country’s honor, will be regardless of his own. May your ever continue to be prized as the “best gift of God to man.”Fellow-Citizens, I am sensible that I have but feebly sketched the character and services of the great and good John Adams; and I feel deep regret that the few hours allowed to the compliance of your request, and the scanty materials, beyond the meagre histories of our country which are at our command here, has of necessity rendered the effort wretchedly imperfect. If my friends, private virtues, fearless patriotism, superior genius, sterling incorruptible integrity, and services valuable to his country beyond estimate—if these give claim to honor and gratitude: the claim of John Adams cannot be resisted. Be just to his Fame.—Teach your children to emulate his virtues, and ingenuously to blush that their fathers were his foes:—and while liberty has a friend his name will never be forgotten.May it be the happy lot of our country “That length of days be in her right hand, and in her left hand riches and honor. May her ways be ways of pleasantness, and all her paths be paths of peace.
				
				
					
   Ramsay’s History of the Revolution, Vol 1 pp. 340, 341.

      Gordon, .

    2 Gordon, 463.

    Journals of Revolutionary Congress—passim.

				
			